NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0032-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHAREEM I. BRANTLEY,

     Defendant-Appellant.
_______________________

                   Argued January 11, 2022 – Decided February 10, 2022

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment Nos. 15-06-
                   0796 and 15-06-0800.

                   James K. Smith, Jr., Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; James K. Smith, Jr., of
                   counsel and on the briefs).

                   Joie D. Piderit, Assistant Prosecutor, argued the cause
                   for respondent (Yolanda Ciccone, Middlesex County
                   Prosecutor, attorney; Joie D. Piderit, of counsel and on
                   the brief).
PER CURIAM

      A Middlesex County grand jury returned an indictment charging

defendant Shareem Brantley and co-defendant Sameeka Seawright with first-

degree maintaining or operating a controlled dangerous substance (CDS)

production facility for "heroin and/or cocaine," N.J.S.A. 2C:35-4 (count one);

third-degree possession of heroin, N.J.S.A. 2C:35-10(a)(1) (count two); second-

degree possession with intent to distribute heroin, N.J.S.A. 2C:35-5(a)(1) (count

three); third-degree possession of cocaine, N.J.S.A. 2C:35-10(a)(1) (count four);

third-degree possession with intent to distribute cocaine, N.J.S.A. 2C:35-5(a)(1)

(count five); third-degree possession of oxycodone, N.J.S.A. 2C:35-10(a)(1)

(count six); fourth-degree possession with intent to distribute drug

paraphernalia, N.J.S.A. 2C:36-3 (count seven); second-degree possession of a

firearm while possessing CDS with intent to distribute, N.J.S.A. 2C:39-4.1(a)

(count eight); second-degree unlawful possession of a handgun without first

having obtained a permit to carry, N.J.S.A. 2C:39-5(b) (count nine); second-

degree possession of a handgun for an unlawful purpose, N.J.S.A. 2C:39-4(a)

(count ten); third-degree receiving stolen property, a .380 handgun, N.J.S.A.

2C:20-7 (count eleven); and second-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a) (count twelve).        Defendant was also charged with


                                                                           A-0032-19
                                       2
possession of a firearm by a certain person previously convicted of a crime ,

N.J.S.A. 2C:39-7(b), in a separate indictment.

      Seawright pled guilty and testified as a State's witness at defendant's trial,

which ended in a mistrial when the jury could not reach a unanimous verdict.

By the start of defendant's second trial, the State had dismissed counts two,

three, and six, and amended count one to remove any reference to heroin.

Seawright again testified at the second trial, and the State produced additional

evidence which we need not recount given the issue raised on appeal.

      The jury began its deliberations on February 19, 2019, and deliberated

from 9:41 a.m. to 4:29 p.m., with the playback of some testimony during this

time. After deliberating for approximately two hours the following morning,

the jury sent the judge the following note:

            Count [one] – in agreement
            Count [twelve] – in agreement

            Count [four], [five], [seven], [eight], [nine], [ten],
            [eleven]

            Dear Judge,
            Above is the jury [s]tatus as of now. We are stuck on
            making a[] unanimous decision for [c]ounts [four],
            [five], [seven], [eight], [nine], [ten], [eleven].

The prosecutor urged the judge to provide the "further deliberation" charge,

stating, "[a]nd if we receive something else and they indicate that they want to

                                                                              A-0032-19
                                         3
proceed on the partial verdict, at that point the [c]ourt should give them the next

charge." Defense counsel argued the jurors had deliberated long enough and

asked the court to give the "partial verdict" charge. The judge decided to provide

Model Jury Charges (Criminal), "Judge's Instructions on Further Jury

Deliberations" (approved Jan. 14, 2013), and told the jury to continue its

deliberations.

      The jury resumed deliberations from 11:09 a.m. to 12:33 p.m., at which

point a juror sent out a note advising that his wife was having surgery the

following day. Before the judge decided whether to excuse the juror, defense

counsel said, "we've got a deliberating juror who has already reached a partial

verdict. I'm asking that you don't let him go and let's take the partial verdict

right now and be done with it." The prosecutor initially argued the judge should

instruct the jury to continue deliberations because it had not stated deliberations

were deadlocked.

      Defense counsel again asked the judge to take a partial verdict, but the

judge chose to dismiss the juror over defense counsel's objection. He sent the

eleven remaining deliberating jurors home for the day at 12:41 p.m. because the

courthouse was closing due to inclement weather.




                                                                             A-0032-19
                                        4
      The judge selected an alternate juror to replace the excused juror the next

morning. He told jurors they must "start [their] deliberations all over again" and

provided jury instructions that generally tracked Model Jury Charges

(Criminal), "Judge's Instructions When Alternate Juror Empaneled After

Deliberations Have Begun," (rev. Mar. 14, 2016).

      The reconstituted jury deliberated from approximately 9:22 a.m. to 3:15

p.m., before sending the judge another note:

            Dear Judge,

            The jury has voted as follows:

            Count [one] – unanimous
            Count [eleven] – unanimous

            The rest of the counts are not in agreement.

            We have worked hard at trying to come together for an
            agreement by reviewing the evidence and each
            person[']s position.
            We do not believe that additional time will not [sic]
            change anyone[']s position.

      The judge noted the difference between the note received on February 20,

2019, and this note, specifically that the jury now reached a unanimous verdict

on count eleven and now was unable to do so on count twelve. He provided

jurors with instructions pursuant to Model Jury Charges (Criminal), "Partial



                                                                            A-0032-19
                                        5
Verdicts," (approved June 10, 2013). They returned to the jury room and sent

out another note:

            Dear Judge,

            The jury agreed unanimously on
            Count [one] – [u]nanimous
            Count [eleven] – [u]nanimous

            The jury agreed to render a partial verdict as final.

The jury found defendant guilty of count one, not guilty of count eleven, and

could not reach a unanimous verdict on the remaining counts.

      The judge subsequently denied defendant's motion for a new trial and

granted the State's motion to impose an extended term of imprisonment pursuant

to N.J.S.A. 2C:43-6(f). He sentenced defendant to twelve years in prison with

a six-year period of parole ineligibility. The prosecutor dismissed those counts

in the indictment for which the jury could not reach a unanimous verdict.1

      Defendant now appeals, raising the following single point:

            POINT I


1
  This sentence is in the range of ordinary terms for a first-degree offense, and
the record fails to explain why the court did not impose an extended term
sentence after granting the prosecutor's motion. Defendant subsequently pled
guilty to the "certain persons" offense in the second indictment and was
sentenced to a concurrent five-year term of imprisonment with a five-year period
of parole ineligibility.


                                                                           A-0032-19
                                        6
              THE DEFENDANT'S RIGHT TO A UNANIMOUS
              JURY WAS VIOLATED WHEN THE JUDGE
              REPLACED A SITTING JUROR AFTER THE JURY
              HAD REACHED A PARTIAL VERDICT. 2

We agree that the Court's per curiam opinion in State v. Horton, 242 N.J. 428

(2020), controls disposition of this appeal and compels us to reverse defendant's

conviction.

       In Horton, the Court framed the issue before it, which was remarkably like

the facts presented here:

                     This appeal comes before the Court to consider
              the actions of the trial court in excusing and replacing
              a juror who had a preplanned vacation and who had
              been part of deliberations. Just before the substitution,
              all the jurors, including the juror with the preplanned
              vacation, announced that they had reached a partial
              verdict. The judge did not have the jury return a partial
              verdict. Instead, the court excused the juror and
              reconstituted the jury with a replacement juror.

              [Id. at 430.]

After the judge denied the defendant's motion for a mistrial, and his request to

voir dire the jury, the judge provided instructions telling the reconstituted jury

to begin deliberations anew. Ibid. The jury reached a unanimous verdict three

days later. Ibid.



2
    We have omitted the subpoints contained in defendant's brief.
                                                                            A-0032-19
                                         7
      We affirmed the defendant's conviction, "speculating that the substituted

juror was a 'full participant[] in the mutual exchange of ideas[,]'" and noting

"the reconstituted jury requested transcripts, asked for testimony to be played

back, and asked additional questions before returning a verdict three days later."

Ibid. (first alteration in original). The Court disagreed and stated a bright line

standard trial courts must apply in such circumstances:

            We have rich and fulsome jurisprudence on the issue of
            juror substitution in the face of a jury having reached a
            partial verdict.       Quite simply, substitution is
            impermissible. The proper course is for the trial court
            to take the partial verdict and declare a mistrial on the
            open counts.

            [Ibid. (emphasis added).]

      Horton was decided after the trial here, but the Court cited two examples

of the existing "rich and fulsome jurisprudence," State v. Corsaro, 107 N.J. 339

(1987), and State v. Ross, 218 N.J. 130 (2014). Id. at 430–31. Although the

facts in Corsaro and Ross are somewhat different than the facts presented here

and in Horton, the bright line standard prohibiting juror substitution after the

jury reaches a partial verdict remains the same.

      In Corsaro, the jury had returned a partial verdict before the juror

substitution. 107 N.J. at 341–45. The Court held "that substitution of a juror



                                                                            A-0032-19
                                        8
after the return of partial verdicts for the purpose of continuing deliberations in

order to reach final verdicts on remaining counts was plain error." Id. at 354.

      In Ross, the Court substituted a juror after the jury reached an impasse but

had not indicated it reached a partial verdict. 218 N.J. at 145–46. The Court

found this distinction critical, explaining: "when the circumstances suggest a

strong inference that the jury has affirmatively reached a determination on one

or more factual or legal issues, the trial court should not substitute an alternate

for an excused juror." Id. at 151 (emphasis added) (citing Corsaro, 107 N.J. at

354). In Ross, the Court concluded it was not reversible error to substitute a

juror after the panel expressed an impasse but had not indicated it reached a

partial verdict. Id. at 154–55.

      The Court explained the rationale for a bright line standard in Corsaro:

                  The requirement that juries begin deliberations
            anew after a juror has been substituted would be
            rendered nugatory if the reconstituted jury is likely to
            accept, as conclusively established, facts that could
            underlie, if not necessarily establish, its verdict on the
            open charges. While the jury was not technically
            required to accept the facts underlying the partial
            verdict, the likelihood that deliberations would truly
            "begin anew" was so remote, in our opinion, as to
            foreclose juror substitution.

            [107 N.J. at 354.]



                                                                             A-0032-19
                                        9
The State contends Corsaro's concern about the inability of a reconstituted jury

to begin deliberations anew was disproven in this case, because after the judge

substituted the juror, the reconstituted jury changed votes, as indicated by the

original jury on counts eleven and twelve.

      Perhaps the reconstituted jury's verdict as to two counts, seemingly

different from the original jury's determination, is significant, as the State

contends. But, any distinction between the two partial verdicts fails to convince

us we should affirm defendant's conviction on count one.            Courts have

historically refused to look behind the jury's verdict to divine what took place

inside the jury room. See, e.g., State v. Crisantos, 102 N.J. 265, 272 (1986)

(noting a "criminal jury may return 'a verdict of innocence in the face of

overwhelming evidence of guilt,' or it may return illogical or inconsistent

verdicts that would not be tolerated in civil trials." (first quoting State v.

Ingenito, 87 N.J. 204, 212 (1981), then citing United State v. Powell, 469 U.S.

57, 63–69 (1984))). We refuse to do so in this case. We know both the original

jury and the reconstituted jury reached unanimous verdicts on count one, and

that the reconstituted jury's verdict was guilty; but we do not know and should

not guess that the originally constituted jury's unanimous verdict was also a

guilty verdict.


                                                                           A-0032-19
                                      10
      Lastly, in a variety of specific instances, the Court has recognized the

sanctity of the jury's deliberative process and constitutional implications

involved when the court substitutes a juror after deliberations commence. See,

e.g., State v. Jenkins, 182 N.J. 112, 126 (2004) ("Inasmuch as the essence of

jury deliberations is a collective sharing of views, reconstituting a jury in the

midst of deliberations 'can destroy the mutuality of those deliberations.'"

(quoting State v. Williams, 171 N.J. 151, 163 (2002))). Considering the Court's

clear guidance, we cannot permit defendant's conviction to stand simply because

of the verdict rendered after the juror substitution when substitution should not

have occurred in the first instance.

      Reversed and remanded for a new trial. We do not retain jurisdiction.




                                                                           A-0032-19
                                       11